J-A11016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    WELLS FARGO BANK, NA NOW BY                :   IN THE SUPERIOR COURT OF
    ASSIGMENT LENDERS COMMERCIAL               :        PENNSYLVANIA
    FINANCE, LLC                               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH PILCHESKY AND JOANNE R.             :   No. 1199 MDA 2019
    RICCI A/K/A JOANNE PILCHESKY               :
                                               :
                                               :
    APPEAL OF: JOSEPH PILCHESKY                :

                  Appeal from the Order Entered June 18, 2019
      In the Court of Common Pleas of Lackawanna County Civil Division at
                              No(s): 2015-02268


BEFORE:      PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                          FILED AUGUST 07, 2020

        This is an ejectment action that Appellee Wells Fargo Bank, NA now by

assignment Lenders Commercial Finance, LLC (“Wells Fargo”) instituted

against Joseph Pilchesky, the occupant of a property that was the subject of

a prior foreclosure action. The court granted summary judgment to Wells

Fargo and Pilchesky has appealed. He argues the trial court erred in sustaining

Wells Fargo’s preliminary objections to his counterclaims, in granting Wells

Fargo’s summary judgment motion, and in denying his summary judgment

motion. We affirm.



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A11016-20



      In 2013, Wells Fargo brought a mortgage foreclosure action against

Joanne R. Ricci a/k/a Joanne R. Pilchesky for a property located in Scranton,

PA. Ricci’s ex-husband Joseph Pilchesky resided on the property, but did not

have a recorded interest in the property.

      In November 2013, Wells Fargo obtained a default judgment in the

mortgage foreclosure action. It obtained court permission in September 2014

to serve notice of a sheriff’s sale by mailing the notice to Ricci by regular mail,

and by posting on the property. Wells Fargo subsequently filed an affidavit

that it had provided such service. In October 2014, Wells Fargo purchased the

property at a sheriff’s sale, and, in December 2014, it recorded the deed.

      Wells Fargo then commenced the present ejectment action in March

2015, seeking to recover possession of the property from Ricci and Pilchesky.

Pilchesky filed preliminary objections, challenging the sheriff’s sale. The trial

court overruled Pilchesky’s preliminary objections, reasoning that Pilchesky

was not a record owner of the property, had failed to make a proper and timely

objection to the sheriff’s sale, and could not challenge the sale in an ejectment

action.

      Pilchesky subsequently filed an answer with counterclaims, which he

amended three times. Pilchesky’s third amended counterclaim had eight

counts: fraud, unjust enrichment, violation of the Unfair Trade Practices and

Consumer Protection law (“UTPCPL”), violation of due process rights,

negligence, bad faith, mail fraud, and violation of the Fair Debt Collection Act.

Pilchesky alleged, among other things, that he was a lienholder on the

                                       -2-
J-A11016-20



property, and had received notice of a June sheriff’s sale, learned it was

canceled, but did not get notice of the October sheriff’s sale, and if he had

received notice, he would have bid on the property. He further alleged that

the deed was transferred before he could file a petition to set aside the sale,

and that he lost property rights valued at $200,000 due to Wells Fargo’s

actions. Plaintiff’s Third Amended Counterclaim and Request for Injunctive

Relief, filed Dec. 14, 2015, at ¶¶ 1-34.

        Wells Fargo filed preliminary objections to       the third amended

counterclaim and sought an order compelling Pilchesky to file a substantive

response to the preliminary objections. The trial court granted the request.1

The court sustained Wells Fargo’s preliminary objections, and dismissed the

counterclaims.2

        Wells Fargo filed a motion for summary judgment on its ejectment

action.3 Pilchesky responded and also filed a motion for summary judgment.

The trial court granted Wells Fargo’s motion for summary judgment and

denied Pilchesky’s motion. Pilchesky filed a timely notice of appeal.

        Pilchesky raises the following issues:


____________________________________________


1Pilchesky filed an appeal, which this Court quashed. His petition for certiorari
was denied.

2   Pilchesky filed an appeal, which was quashed.

3 Wells Fargo conveyed the property to Lenders Commercial Finance, LLC after
the filing of the motion for summary judgment. For ease of discussion, we will
continue to reference the Appellee as Wells Fargo.

                                           -3-
J-A11016-20


          1. Did trial court abuse its discretion when it granted [Wells
          Fargo’s] preliminary objections to [Pilchesky’s] third
          amended counterclaim[?]

          2. Did trial court err at law when it granted [Wells Fargo’s]
          motion for summary judgment?

          3. Did trial court err at law when it denied [Pilchesky’s]
          motion for summary judgment?

Pilchesky’s Br. at 4 (unnecessary capitalization omitted).

       Pilchesky first claims that the trial court erred in sustaining Wells Fargo’s

preliminary objections. Pilchesky argues that Wells Fargo illegally acquired

title to the property through manipulating the foreclosure and sheriff’s sale

process. He claims that Wells Fargo had a June sheriff’s sale date, and served

all parties of interest notice of this date, and then continued the sale. He claims

Wells Fargo did not serve any parties in interest for the next sale date, which

is when it purchased the property. Pilchesky claims he had a $200,000 lien on

the property and he extensively renovated the property. He states that he

continued to occupy the property, and, if he had received notice of the sale,

he would have bid on the property. He claims he could not challenge the

sheriff’s sale because he did not have notice of the sale before the title was

transferred,4 and he was not the owner of record. He claims that he can

challenge now because there was fraud.

       Pilchesky argues that the fraud claim properly pled that the Bank had a

duty to give him notice of the sale date and claims he pled a violation of his


____________________________________________


4He claims he was in the hospital when Wells Fargo claims to have posted the
notice and it was not there when he returned.

                                           -4-
J-A11016-20



due process rights because Wells Fargo did not provide notice of the sale date,

and this failure deprived him of an opportunity to bid on the property. He

alleges he pled a negligence action because the Bank failed to provide notice,

which was a breach of a duty owed to him.

      We review an order sustaining preliminary objections “to determine

whether the trial court committed an error of law.” Joyce v. Erie Ins. Exch.,

74 A.3d 157, 162 (Pa.Super. 2013) (quoting Feingold v. Hendrzak, 15 A.3d
937, 941 (Pa.Super. 2011)). We apply the same standard on appeal as the

trial court used when it entertained the objections. Id. “When considering

preliminary objections, all material facts set forth in the challenged pleadings

are admitted as true, as well as all inferences reasonably deducible

therefrom.” Id. (quoting Feingold, 15 A.3d at 941). A court should sustain

preliminary objections that seek the dismissal of a cause of action “only in

cases in which it is clear and free from doubt that the pleader will be unable

to prove facts legally sufficient to establish the right to relief.” Id. (quoting

Feingold, 15 A.3d at 941). “If any doubt exists as to whether a demurrer

should be sustained, it should be resolved in favor of overruling the

preliminary objections.” Id. (quoting Feingold, 15 A.3d at 941).

      The trial court concluded Pilchesky failed to state causes of action,

reasoning that: no private right of action under the mail fraud statute existed;

the bad faith statute only addresses action of insurance companies; the UTPCL

claim failed because Pilchesky did not purchase or lease goods from Wells

Fargo; the fair debt collection action failed because Pilchesky was not a

                                      -5-
J-A11016-20



consumer under the statute; the counterclaims’ conclusory allegations were

not enough to sustain a fraud claim; there was no relationship to support the

unjust enrichment claims, as there was no allegation Pilchesky conferred any

benefit to Wells Fargo; Pilchesky asserted only vague conclusions to support

a conspiracy claim; and Wells Fargo’s actions were not negligent. Trial Court

Opinion, filed Mar. 2, 2018, at 3-6.

      The trial court did not err. The counterclaims raised by Pilchesky failed

to state claims upon which relief can be granted. After reviewing the parties’

briefs, the relevant law, the trial court opinion of the Honorable James A.

Gibbons, we affirm on the basis of the trial court opinion. Id.

      Pilchesky next claims the court erred in granting Wells Fargo’s motion

for summary judgment. He alleges that Wells Fargo did not provide notice of

the sale and committed fraud. He argues he had a legal right to possession of

the property because he held a substantial equity and marital interest in the

property and has lived there for 20 years. He states that he could not have

timely objected to the sale because he did not have notice of the sale, the

sheriff acted in collusion with the Bank, and the Bank committed fraud through

misrepresentation and deception. He maintains that there are sufficient facts

in dispute that the court erred in granting summary judgment. He further

argues that the court erred in denying his motion for summary judgment

because Wells Fargo did not deny anything in his claims.

      “[S]ummary judgment is only appropriate in cases where there are no

genuine issues of material fact and the moving party is entitled to judgment

                                       -6-
J-A11016-20



as a matter of law." Nicolaou v. Martin, 195 A.3d 880, 891 (Pa. 2018) (citing

Pa.R.C.P. 1035.2(1)). The trial court “must take all facts of record and

reasonable inferences therefrom in a light most favorable to the non-moving

party and must resolve all doubts as to the existence of a genuine issue of

material fact against the moving party.” Id. This Court will “reverse a grant

of summary judgment if there has been an error of law or an abuse of

discretion.” Id. at 892. The issue of whether there is a genuine issue of

material fact is a questions of law, which we review de novo. Id.

      “Ejectment is an action filed by a plaintiff who does not possess the land

but has the right to possess it, against a defendant who has actual

possession.” Wells Fargo Bank, N.A. v. Long, 934 A.2d 76, 78 (Pa.Super.

2007). In an ejectment action, the “plaintiff must prove the right to exclusive

possession vis-a-vis proof of paramount title.” Roberts v. Estate of Pursley,

700 A.2d 475, 480 (Pa.Super. 1997) (quoting Sutton v. Miller, 592 A.2d 83,

89 (Pa.Super. 1991)).

      “[A]n attack on a sheriff’s sale usually cannot be made in a collateral

proceeding.” Dime Sav. Bank, FSB v. Greene, 813 A.2d 893, 895 (Pa.Super.

2002). “An ejectment action is a proceeding collateral to that under which the

land was sold.” Id. (citing Mencke v. Rosenberg, 51 A. 767, 769 (Pa.

1902)). If “it is claimed that the underlying default judgment is merely

voidable,” then the “claim will not be entertained because such a judgment

cannot be reached collaterally.” Id. (citing Roberts v. Gibson, 251 A.2d 799

(Pa.Super. 1969)). However, a party to an ejectment action may allege that

                                     -7-
J-A11016-20



the underlying default judgment is void, as “[a] void decree can be attacked

at any time.” Id. (citing Brokans v. Melnick, 569 A.2d 1373, 1376

(Pa.Super. 1989)). “Where a judgment is void, the sheriff’s sale which follows

is a nullity.” Id. “A judgment is void when the court had no jurisdiction over

the parties, or the subject matter, or the court had no power or authority to

render the particular judgment.” Id. (citing Brokans, 569 A.2d at 1376).

      The Pennsylvania Rules of Civil Procedure 1144 governs who must be

named in a foreclosure action, including, among others, the mortgagor and a

“real owner of the property”:

         (a) The plaintiff shall name as defendants

            (1) the mortgagor;

            (2) the personal representative, heir or devisee of a
            deceased mortgagor, if known; and

            (3) the real owner of the property, or if the real owner
            is unknown, the grantee in the last recorded deed.

         (b) Unless named as real owner, neither the mortgagor nor
         the personal representative, heir or devisee of the
         mortgagor, need be joined as defendant if the plaintiff sets
         forth in the complaint that the plaintiff releases such person
         from liability for the debt secured by the mortgage.

Pa.R.C.P. 1144. We have held that a “real owner” is someone who has “liability

on the mortgage” and therefore a spouse of a mortgage holder is not a “‘real

owner’ under that term.” U.S. Bank Nat’l Ass’n. v. Watters, 163 A.3d 1019,

1026 (Pa.Super. 2017).

      The trial court granted Wells Fargo’s summary judgment motion. The

court noted that Wells Fargo purchased the property at a sheriff’s sale and


                                     -8-
J-A11016-20



recorded the deed. It reasoned that Pilchesky was challenging the sheriff’s

sale, and that Pennsylvania law prohibited a collateral attack on a sheriff’s sale

in an ejectment action unless the court lacked jurisdiction in the mortgage

foreclosure action. Here, Pilchesky was not a record owner, and had no liability

on the mortgage, and therefore Wells Fargo did not have to serve him with

notice of the mortgage foreclosure action. Therefore, he cannot raise

objections to the sheriff’s sale. It concluded that Wells Fargo provided proof

of title, and Pilchesky had no title to the property. Therefore, Wells Fargo was

entitled to summary judgment on its ejectment action.

       The trial court did not err in granting Wells Fargo’s summary judgment

motion. The default judgment in the mortgage foreclosure action is not void

and therefore Pilchesky cannot challenge it in this ejectment action. Because

Wells Fargo has a right to possession, and Pilchesky does not, the court did

not err in granting Wells Fargo’s summary judgment motion.5

       Order affirmed. Applications to Strike denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 08/07/2020


____________________________________________


5 Pilchesky filed a motion to strike Appellee’s argument relating to the denial
of Pilchesky’s summary judgment motion and a motion to strike the
supplemental reproduced record. These motions are denied.

                                           -9-
                                                                              Circulated 07/23/2020 09:54 AM




WELLS FARGO BANK, NA,                           IN THE COUR.T OF Co:tv[tv.(ON PLEAS
                              Plai.ntifft,      OF LACKAWANNA COUNTY
                                                                  ro
                                                                           file-)       �
                                                                           01
                                                                           Qf"Tl
                                                                           �2,i,,
                                                                                        =
                                                                                        �
                                                                                        >
vs.
                                                                           -"-,J ....
                                                                           cnu>         :::t;;1
                                                                       ·   no           I
                                                CIV1L ACTION - LAW         ? ,,         N
                                                                           ;=c.....
                                                                                  c:    'J>
                                                                           ��
JOANNE R RlCCIA/K'/A
JOANNE R. PILCHESKY AND
JOE PILCHFSKY,
                           Defendants.          2015-CV-2268

                                OPINION AND ORDER

          This action in ejectment was spawned by a mortgage foreclosure action
bj ought against Defendant Joanne R. Ricci a/k/ a Joanne R::- Pilchesky (Ricci) by Wells
Fargo Bank, N.A. (the Bank). Wells Fargo is the successor to First Union which was
the holder of a mortgage delivered by Defendant Ricci encumbering property located
at 819 Sunset Street in Scranton, Lackawanna County, Pennsylvania. The foreclosure
action was commenced in this Court on August 21, 2013 to No. 13-CV-4588._ Wells
Fargo obtained a default judgment on November 20, 2013 and purchased the
property on October 21, 2014 at a Sheriff's Sale. The deed.to Wells Fargo from the
Lackawanna County Sheriff was recorded on December 16, 2014 in the Office of the
Recorder of Deeds for Lackawanna County.
          Thereafter, the Bank commenced this action _against Ricci and Joe Pilchesky
seeking to recover possession of the premises alleging that Ricci and Pilchesky were
wrongfully occupying the property. Pilchesky :filed Preliminary Objections, the
      �
essence of which were to challenge the Sheriff's sale. In a Memorandum and Order
dated August 5, 2015, this Court, per visiting Senior Judge Peter O'Brien, denied
Pilchesky's Motion to Strike/Vacate a September 12, 2014 Order regarding special
service of process and overruled all of Pilchesky's Preliminary Objections. In so


                                                              Reproduced Reco"rd #                 12 7
                                                                                                  ------
doing, the Court notedthat Pilchesk.y had failed to properly and timely object to the
Sheriffs sale of the property in question by way of a petition to set aside the sale. The
Court held, therefore, that Pilchesky could not attack the Sheriffs sale in a collateral
proceeding such as this ejectment action. The Court then directed Pilche�ky to file an
Answer within twenty days of August 5, 2015.
       Pilchesky th.en filed an Answer containing Counterclaims which essentially
 attacked the Sheriffs sale. Pilchesky's Answer, New Matter and Counterclaim were
 filed on August 25, 2015. The Bank filed Preliminary Objections to the
 Counterclaims on September 14, 2015 and P.ilchesk.y responded by filing an Amended
 Counterclaim on October 1, 2015. The Bank filed Preliminary Objections to the
 Amended Counterclaim and a Motion to Strike on October 21, 2015. In response,
 Pilchesky filed a Second Amended Counterclaim and Request for Injunctive Relief on
 November 9, 2015 to which the Bank filed Preliminary Objections on November 25,
 2015. Once again, P.ilchesky responded to the Preliminary Objections by filing yet a
 Third Amended Counterclaim and Request for Injunctive Relief on December 14,
 2015. On January 4, 2016, the Bank filed Preliminary Objections to the Third
 Amended Counterclaim of Pilchesky. Additionally, on January 11, 2016, the Bank
. filed a motion seeking an Order prohibiting any additional counterclaims from
 Pilchesky and compelling P.ilchesky to file a substantive response to the Plaintiff s
 Preliminary Objections. This Court, per Barrasse, P.J., granted 'the Bank's request
 Pilchesky thereafter appealed the January 11, 2016 Order to the Superior Court of
 Pennsylvania on January 21, 2016.
        The Superior Court quashed the appeal on December 1, 2016.




                                                            Reproduced
                                                                                    128
                                                                          Recoid # ------
                                            -2-
        On J anua1y 31 > 2017 > Pilchesky sought a stay of the oral argument on the
Preliminary Objections to the Third Amended Counterclaim pending the outcome of
his Petition for a Writ of Certiorari to the United States Court of Appeals.1
        Despite all the appeals and maneuvering> we are essentially where we started:
Pilchesky seeks to invalidate the Sheriffs sale of the property located at 819. Sunset
Street in Scranton, Lackawanna County, Pennsylvania> within the context of this
ejectment action. Because this Court has already held that Pilchesky is unable to do
just that, we are constrained under the coordinate jurisdiction rule to sustain the
Preliminary Objections of the Plaintiff to Pilchesky's Counterclaims. See, McCabe                              p,

Marywood Uniwrsity, 2017 Pa. Super. 229> 166 A.3d 1257 (2017).
I.      Discussion.
        Pilchesky offers eight separate counts in his Third Amended Counterclaim.
        Count I charges constructive and actual fraud in connection with the Sheriff's
sale of the subject property. Pilchesky alleges that the Bank "knowingly, willfully and
maliciously gave patently false information» to him in connection with the sale.
(Third Amended Counterclaim> 120). Id., ,I24.
        Count II alleges unjust enrichment on the part of the Bank. Essentially>
Pilchesky alleges that the Bank "unjustly enriched itself for reasons articulated above
by illegally gaining advantage ... over Pilchesky through breach of duty> deception
and �r; verified false statements in legal documents .... » Id ,I36. Count II also
contains allegations of fraudulent conduct on the part of the Bank.                        See, e.1;, id. at
t!f37> 38> 39, 40 and 41.
         Count ill alleges deceptive business practices in violation of the Unfair Trade
Practices and Consumer Protection law by making willful and malicious



1Pilcheslcy mistakenly directed his Petition for a Writ of Certiorari to the United States Court of Appeals for the
District of Columbia Circuit, which referred his filings to the U.S. Court of Appeals for the Third Circuit in
Philadelphia. We allowed Petitioner time to correct this and submit his Petition to the Supreme Court of the United
States.


                                                       �3 -                Reproduced                 12 9
                                                                                            Reco�d # ------
misrepresentations of material f�cts in connection with the Sheriff s sale of the
property which is the subject matter of this case. "Id. at 1'1f43 and 44.
          Count IV alleges a violation of Pilchesk:y's due process rig;hts. Again, this
count deals directly with the Sheriff's sale of the property in question. Id. at ,I�53, 54,
SS, 56.
          Count V alleges negligence in failing to provide due notice to Pilcheskyin
connection with the Sheriff's sale. Id. at ,Mf63, 64.2
          Count VI of the Third Amended Counterclaim charges the Bank with bad
faith. 14, ,I,r?1 and 72.
                                           •   •   I   �



          Count VII charges the Bank with mail fraud in connection with the Sheriff's
sale in violation of 1'8 U.S.C. §1341. Id., iff74 and 75.
          The final counterclaim in Count VIII charges the Bank with violating the Fair
Debt Collection Practices Act in connection with the Bank's acquisition of the
property in question through the Sheriff's sale.
          Notwithstanding the prior decision of this Court, we will briefly address the
substance of each proposed counterclaim.
          As noted, Count VII charges the Bank with mail fraud. Simply put, there is no
private right of action under the mail fraud statute cited by Filches�, 18 U.S.C. §1341.
It is a federal criminal statute and, a.s such, does not provide a basis for a private civil
claim. Garq_v v. U.S. Bankc01p, 303 F. Supp. 2d 299 (E.D.N.Y. 2004); Wisdom v. First
Midwest Bank oJPoplar Bluff, 167 F.3d 402 (C.A8 1999).
          Count VI charges the Bank with acting in bad faith. Pilchesky's reliance on this
claim is misplaced, because the Pennsylvania bad faith statute addresses only actions
of insurance companies, applying to insurance contracts. :.fu, 42 Pa.CS.A. §8371;




2Paragraph 65 of the Third Amended Counterclaim alleges that the bank's negligence "was intentional, ill-willed
and malicious." The concept of intentional and malicious negligence is not one with whichwe are :ramiliar.


                                                           -4-          Reproduced Record # _1_3_0                _
 Terletsky v. Prudential PropfJ'lty & Ca.rual-;y Ins. Co.> 437 Pa. Super. 108> 649 A.2d 680
 (1994).
        Count ill of Pilchesky's counterclaim asserts a violation of the Pennsylvania
 Unfair Trade Practices Consumer Protection law. While this statute allows for a

 private right of action, it is limited to a person who purchases or leases goods or
 services primarily for personal, family or household pu.tposes. Valley Forge Towers
 South Condomini�tm v. fun-Ike.Foam Insulators, Inc.> 574 A.2d 641> 393 Pa. Super. 339
 (1990)> appealgnmted 584 A.2d 319> 526 Pa. 637> gj[i. �05 A.al 798> 529 Pa. 512 (1992).
 Nowhere in Count ill of the Counterclaim does Pilchesky allege that he suffered any
 loss as a result of a purchase or lease of goods or services. 'Thus> this claim cannot
 stand either.
           Count VIII in. the counterclaim alleges a violation of the Fair Debt Collection
    .                                            .
 Practices Act, 15 U.S.C. §1692. Pilchesky's drum under this statute fails because he is
 not entitled to avail himself of any remedies it creates since he is not a "consumer"
 under the definition section in the statute. 15 U.S.C. §1692a(3). Simply put> Pilchesky
 was not obligated or even allegedly obligated to pay any debt to the Bank in these
· circumstances and> as such> the Bank is not his "creditor." 15 U.S.C. §1692a(4).
           As to Pilchesky's claim of "constructive and actual fraud» contained in Count I
 of his Third Amended Counterclaim, it is factually insufficient to sustain any type of
 claim against the Bank. It contains conclusory allegations> but no facts.
           Count II of the Third Amended Counterclaim alleges unjust enrichment.
 However, in addition to the absence of any type of relationship between the Bank and
 Pilchesky, the counterclaim fails to allege any benefits conferred upon the Bank by
 Pilchesky. Indeed> Pilchesky was not an owner of the property sold at the Sheriffs
 sale in this case and that much is undisputed. Moreover> P:ilchesky seems to ignore
 the fact of the Bank's loss of its loan proceeds which> of course, o�casioned the
 foreclosure action in the first place.


                                                               Reproduced Record # _l_J_l__�
                                               -5-
       Count N of the Third Amend�d Counterclaim alleges a "secret conspiracy"
among the Bank, the Of:fice of the Sheriff and a member of this Court in seeking to
send a Notice of Sheriff's Sale not to Pilchesky, but to the property owner.joanne
Ricci, to a."knowingly false address." Pilchesky argues that had this not occurred, he
could have been able to protect bis property lien rights. (Third Amended
Counterclaim, 111f56-59). Pilchesky alleges that the actions of the Bank were
"intentional, ill-willed and malicious in the nature of perpetrating various frauds" but
utterly fails to identify any specific acts or facts to support these vague conclusions.
In the absence of any facts, this claim cannot stand.
       Count V alleges negligence but alleges that the negligence by the Bank was
"intentional, ill-willed and malicious." The acts of the Bank were either negligent or
they were "intentional, ill-willed and malicious" but they cannot be one and the same.
As such, this aspect of Pilchesky's counterclaim is deficient.
II.    Conclusion.
       For all the foregoing reasons, and because of the coordinate jurisdiction rule,
the Preliminary Objections of the Bao.k to the Third Amended Counterclaim are
SUSTAINED. A separate Order follows.




                                            -6-           Reproduced Record # _l__
                                                                                 3 _
                                                                                   2 �-
WELLS FARGO BANK, NA,                                  IN THE COURT OF C01iil.vION PLEAS
                               Plaintiffs,             OF LACK.AWANNA COUNTY



vs.
                                                       CIVIL ACTION -LAW

] OANNE R RICCI A/K/A
JOANNE R, Prr..CHESKY .Al."'ID
] OE PILCHESKY,
                             Defendants.               2015-CV-2268-

                                             ORDER

       AND NOW, this          7p{_ day of March, 2018; IT IS HEREBY ORDERED
THAT:
        1. The Preliminary Objections of Plaintiff to the Defendant's Third Amended
Counterclaim are SUSTAINED;·
        2. Defendant's Third Amended Counterclaim and all its counts are
DISMISSED.




 cc:- UPrittcn notice of the entry of theforegoing Order has been provided to each part} pursuant to
 P0 R Civ. P. 236 (a)(2) l?J mailing time-stan,ped copies to:

 Craig Hirneisen, Esquire                                Joseph Pilchesky (prose)
 caji@steyenslee.com                                     joe.pilchesky@gmrul.com



                                                                Re�roduced Record # __1_3_3            _
                                                 -7-